DETAILED ACTION
Claims 19-39 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 19-39, under Step 2A claims 19-39 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented method comprising: receiving, by one or more processors, an image depicting an item; identifying, by the one or more processors, the item within the image; determining, by the one or more processors, a portion of the item identified within the image; deriving, by the one or more processors, one or more styles of the item based on image analysis of the determined portion of the image; deriving, by the one or more processors, one or more colors or characteristics of the item based on image analysis of the determined portion of the image; determining, by the one or more processors, at least one or more recommended items based on the derived one or more colors or characteristics and/or the derived one or more styles; and transmitting, by the one or more processors, information regarding the at least one or more recommended items.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including one or more processors. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 20-25 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 20-25 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 20-25 do not set forth further additional elements. Considered both individually and as a whole, claims 20-25 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 20-25 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 26-39 are parallel, i.e. recite similar concepts and elements, to claims 19-25, analyzed above, and the same rationale is applied.
In view of the above, claims 19-39 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Popa et al., US PG Pub 2018/0268458 A1 (hereafter “Popa”).

Regarding claim 19, Popa discloses a computer-implemented method comprising: 
receiving, by one or more processors, an image depicting an item (¶0290);
identifying, by the one or more processors, the item within the image (¶¶0118, 0186, and 0292); 
determining, by the one or more processors, a portion of the item identified within the image (¶¶0290-0292); 
deriving, by the one or more processors, one or more styles of the item based on image analysis of the determined portion of the image (¶¶0106 and 0181); 
deriving, by the one or more processors, one or more colors or characteristics of the item based on image analysis of the determined portion of the image (¶0133); 
determining, by the one or more processors, at least one or more recommended items based on the derived one or more colors or characteristics and/or the derived one or more styles (¶¶0177-0179); and 
transmitting, by the one or more processors, information regarding the at least one or more recommended items (¶¶0179-0181).

Regarding claim 20, Popa discloses the computer-implemented method of claim 19, wherein the images are scraped from one or more web pages (¶¶0106-0107 and 0178).

Regarding claim 21, Popa discloses the computer-implemented method of claim 19, wherein identifying the item within the image comprises using a machine learning algorithm to identify the item within the image (¶¶0258-0261).

Regarding claim 22, Popa discloses the computer-implemented method of claim 19, wherein determining the portion of the item identified within the image comprises using a k-means algorithm to cluster pixels of the image (¶¶0117-0160).

Regarding claim 23, Popa discloses the computer-implemented method of claim 19, further comprising determining a Euclidean distance the one or more colors or characteristics and/or the one or more styles (¶¶0113, 0125, and 0203).

Regarding claim 24, Popa discloses the computer-implemented method of claim 19, further comprising classifying the image to identify attributes of the item (¶¶0118, 0186, and 0292).

Regarding claim 25, Popa discloses the computer-implemented method of claim 19, wherein the one or more recommended items includes a bundle of a plurality of items, further comprising ranking a plurality of bundles including the bundle (¶¶0178 and 0238-0240).

Regarding claims 26-39, all of the limitations in claims 26-39 are closely parallel to the limitations of method claims 19-25, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levitan et al., US Patent 8,290,818 B1, teaches a system for recommending item bundles.
Dalgleish, US PG Pub 2011/0184831 A1, teaches an item recommendation system.
Dalal et al., US PG Pub 2015/0170250 A1, teaches a recommendation engine for clothing and apparel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625